DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 29, and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 29, and 41 are indefinite because claims 1, 29, and 41 lack a transition word, so it is unclear if the claim is open or closed.  Claims 1, 29, and 41 are indefinite because it is unclear where the preamble begins and ends.
Claims 1, 29, and 41 are indefinite because they recite a method and software method but fail to recite any steps.
Claims 1, 29, and 41 are indefinite because it is unclear what elements comprise a photoacoustic setup.

Claims 1, 29, and 41 are indefinite because the variation lacks antecedent basis.  It is also unclear how the variation is limited because the tissue has the property.  It is also unclear if parameters are scaled to a certain range or parameters are only considered in a limited range.
Claim 1 is indefinite because it is unclear if “a given domain” is the same as the at least one domain or a different element.
Claims 1, 2, 29, and 41 are indefinite because it is unclear from the claims and the specification how the descriptor is determined. 
Claims 3, 29, 32, and 31 are indefinite because it is unclear what the contribution specifier is and what the relationship is.
Claim 4 is indefinite because the characteristics of the photoacoustic image lacks antecedent basis, and it is unclear if the characteristics of the photoacoustic setup is intended instead.
Claim 5 is indefinite because the information related to the photoacoustic image lacks antecedent basis.
Claim 7 is indefinite because it is unclear what simulation is used.
Claim 8 is indefinite because it is unclear the photoacoustic imaging process is part of the method.

Claim 10 is indefinite because it is unclear how the inference is made.
Claim 11 is indefinite because the location lacks antecedent basis.
Claim 12 is indefinite because the value lacks antecedent basis.
Claim 29 is indefinite because the location lacks antecedent basis.
Regarding claim 29, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 32 is indefinite is indefinite because it is unclear how the likelihood is determined and used to determine the contribution specifier.
Claims 33 and 34 are indefinite because it is unclear how the contribution specifier is determined using an analytic model or a computer simulation.
Claim 37 is indefinite because it is unclear how a spatial dimension, a time measure, or a frequency can be a parameter of a tissue.
Claim 39 is indefinite because the fluence, the absorption coefficient, and the optical absorption lack antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 9, 29, 31-34, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 4, 29, 31-34, and 41 recite a relationship between a contribution specifier and domain that reflects characteristics of the photoacoustic setup.  The specification as filed does not appear to disclose said relationship.  Consequently, there does not appear to be written description support for the contribution specifier defined by a relationship.
Claim limitation “transfer learning means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claim 9 lacks written description support and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for failing to provide a written description of the means.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-12, 14, 29, and 31-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining a parameter, which is both a mathematical algorithm and a mental process without significantly more. The claims recite a method and computer program device. This judicial exception is not integrated into a practical application because the method and CRM do not use a particular machine, effect a transformation, or apply the judicial exception in a meaningful way.  In fact the method of claims 1, 29, and 41 fail to recite any actual method steps.  The methods claimed merely recite intended results without anything more and are therefore just the abstract idea of achieving said results. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons noted with respect practical application.
The dependent claims do not add any practical application or significantly more than the abstract idea of the independent claims.  
All rejections are in light of the Section 112(b) rejections noted herein.
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter wherein the claim recites software per se.  A software product is a data structure merely comprising a set of instructions.  Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g. Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held non-
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Prior Art
	Given the Section 112(b) deficiencies noted above, Examiner cannot fully determine the allowability of the claims over the prior art.  However, Examiner notes that U.S. PG Pub. No. 2015/0238091 A1 to Iyer et al., U.S. PG Pub. No. 2014/0316273 A1 to Kery et al., and U.S. PG 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793